COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MEDIATION


Cause number:        01-17-00640-CV
Style:               Stephanie Johnson v. Barry Hardy and Shaun Hardy

     This case was submitted to the Court on April 19, 2018. The following day,
the Court ordered, with the parties’ agreement, that this appeal be referred to
mediation and that a mediation report be filed with the Court no later than May 14.

      Mediation began on May 3, was recessed to May 29, and then was
rescheduled by Barry Hardy to July 9, which is eight weeks after the previously
ordered reporting deadline.

       This appeal concerns the conservatorship of a child. The Court and the
parties must be cognizant of the best interest of a child that is the subject of a court
proceeding. Delay is not in the child’s best interest.

      Accordingly, the parties are ORDERED to hold mediation on or before July
9. Mediation may not be rescheduled or continued beyond July 9 without obtaining
leave of court.

         It is so ordered.


Judge’s signature: /s/ Harvey Brown
                Acting individually             Acting for the Court


Date:           June 12, 2018